This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO ex rel.
 3 EMERALD N. HENGEL,

 4          Petitioner,

 5 v.                                                                            NO. 35,965

 6 CHRISTOPHER A. BUTLER,

 7          Respondent-Appellee,

 8 _____________________________


 9 IN RE BOBBIE P. FRANKLIN,

10          Attorney-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
12 Louis E. DePauli Jr., District Judge

13 Christopher A. Butler
14 Rio Rancho, NM

15 Pro Se Appellee

16 Advocate Law Center, P.A.
17 Bobbie P. Franklin
18 Gallup, NM
 1 for Appellant


 2                           MEMORANDUM OPINION

 3 HANISEE, Judge.

 4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed and the time for doing so has expired.

 7   {2}   AFFIRMED.

 8   {3}   IT IS SO ORDERED.



 9                                              _______________________________
10                                              J. MILES HANISEE, Judge


11 WE CONCUR:



12 _________________________________
13 JONATHAN B. SUTIN, Judge



14 _________________________________
15 M. MONICA ZAMORA, Judge




                                            2